DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 8 November 2020.  The references cited on the PTOL 1449 form have been considered.

Allowable Subject Matter
Claims 1-2, 5-8, 12, 14-16, 18, 20-21, 25-29, 31 and 33-35 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of producing a bifacial photovoltaic cell, the method comprising: effecting simultaneously: - deposition of a phosphorous-containing layer on a first surface of the semiconductor substrate, using POC13 vapors as a component of gaseous phase surrounding the semiconductor substrate; - phosphorous diffusion in the above gaseous atmosphere from the phosphorous containing layer into the substrate to form an n-doped layer; and: - diffusion of the boron 
Regarding Claim 25, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a bifacial photovoltaic cell prepared according to a method comprising effecting simultaneously: - deposition of a phosphorous-containing layer on a first surface of the semiconductor substrate, using POC13 vapors as a component of gaseous phase surrounding the semiconductor substrate; - phosphorous diffusion in the above gaseous atmosphere from the phosphorous containing layer into the substrate to form an n-doped layer; and: - diffusion of the boron from said boron-containing layer into the semiconductor substrate to form a p+-layer in combination with all of the limitations of Claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896